Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Abdul United States Patent Application Publication 2019/0227899 hereinafter A.
In regard to claims 1,12
A discloses an error reporting system, comprising: a system having memory defining a set of data elements storing a respective set of data element values, and a set of functional elements; an access log defining a list of functional elements that access at least a subset of the set of data elements; an error reporter having view access to the set of data elements of the system, and in response to receiving a trigger event that one of the set of functional elements access at least the subset of the data elements, logging an access entry in the access log, including at least the one of the set of functional elements access at least the subset of the data elements and the subset of the data elements accessed by the one of the set of functional elements; and a fault handler configured to identify an error of the system, including identifying at least one of the set of functional elements causing the identified error, defining an error functional element, the fault handler in communication with the error reporter; wherein, in response to identifying the error of the system, the fault handler is further configured to provide the error functional element to the error reporter, and wherein the error reporter is configured to identify a plurality of access entries in the access log based on the error functional element, retrieve a present subset of the set of data element values of the subset of data elements accessed by the error functional element, and to export an error report defining at least the error functional element, the identified access entries, and the present subset of data element values. (Paragraphs 10-18; 46-55)
In regard to claim 2
A discloses the error reporting system of claim 1 wherein the system is a flight management system. (Paragraph 68)
In regard to claim 3
A discloses the error reporting system of claim 1 wherein the error reporter is further configured to export the error report to a file for later analysis. (Paragraph 52)
In regard to claim 4
A discloses the error reporting system of claim 1 wherein the error reporter is further configured to export the error report to a display. (Paragraph 61)
In regard to claim 5
A discloses the error reporting system of claim 1 wherein the access log is stored in the memory of the system. (Paragraph 14)
In regard to claims 6, 14
A discloses the error reporting system of claim 1 wherein the error reporter view access and the trigger event are registered with the system during aruntime. (Paragraph 46)
In regard to claim 7
A discloses the error reporting system of claim 1, wherein the system further includes an event log, and wherein at least a portion of the event log is included in the error report. (Paragraph 47)
In regard to claims 8, 13
A discloses the error reporting system of claim 1, further comprising a user interface for the system, and wherein the system further includes a user interface log defining a user input received at the user interface, and wherein at least a portion of the user interface log is included in the error report. (Paragraph 47)
In regard to claims 9, 15
A discloses the error reporting system of claim 8 wherein the portion of the user interface log included in the error report includes the user input related to at least one of the error functional element and the subset of the set of data elements accessed by the error functional element. (Paragraph 47-48)

In regard to claims 10, 16
A debugging system configured to receive the error report of the error reporting system of claim 1. (Paragraph 47)
In regard to claim 11
A discloses the error reporting system of claim 1 wherein the error reporter is further configured to identify a recent subset of the plurality of access entries in the access log based on the error functional element, and retrieve the present subset of the set of data element values of the subset of data elements recently accessed by the error functional element. (Tables 1 and 2)
In regard to claim 17
A discloses the method of claim 16 wherein reloading the state of the system includes reloading the retrieved present set of data element values into a respective set of data elements of the debugging system. (Paragraph 55)
In regard to claims 18, 19
A discloses the method of claim 17, wherein reloading the state of the system include enabling an execution of the functional element. (Paragraph 55)
In regard to claim 20
A discloses the method of claim 12 wherein the identifying the error of the system
occurs during a system runtime prior to restarting the system. (Paragraph 55) 
Response to Applicants Remarks and Arguments
Applicants arguments and remarks received on 7/28/2022 have been fully considered and are not persuasive.
In regard the argument which states; “Abdul does not appear to teach an access log defining a list of functional elements that access at least a subject of data elements, nor does the examiner specifically identify any particular teaching of Abdul to allegedly teach this limitation. Abdul further does not appear to teach an error reporter, where, in response to receiving a trigger event where one of the set of functional elements accesses at least one of the subset of data elements, logging the access entry into the access log.  Finally, nothing in Abdul appears to teach wherein, in response to identifying the error of the system, the fault handler is further configured to provide the error functional element to the error reporter, and wherein the error reporter is configured to identify a plurality of access entries in the access log based on the error functional element.” 
Examiner respectfully disagrees.
P 13 states: “The operating system of a computer may include a monitoring system which maintains an event, which is a record of activity to an operating system log file, hereinafter ("log file"). The log file may contain events of computer activity such as network activity, user access, data manipulation, software usage, processor utilization, event codes, event error conditions and error codes, among other records,
and may include an event time stamp of the computer activity. An event code may indicate an error occurred, and may include an error code. A software application or application may be a computer program running on the computer. A software application log file, hereinafter ("second log file") may contain events from the software application. The log file level of capturing information may be set by a programmer and may be manually configurable.”
P 14 adds: “There may be an error table identifying a list of error codes of the computer. There may also be an application error table of error codes for the application.”
P 15 adds: “After a system crash, the administrator may refer to the log file and gather events on identified errors codes and network activity prior to the system crash to identify the event leading up to the crash”
Argument is not correct.
In regard the argument which states; “Applicant asserts claim 12 has not been addressed in accordance with the MPEP”
Examiner states claims 1 and 12 as presented for examination can be grouped for rejection because they have the same limitations.
Thus, claim 12 has been rejected in a correct manner and no new Office Action will be issued.
Argument is not correct.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner